Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
This Application is a DIV of US 11045582 (US App # 16/076990) and is allowed for similar reasons. In ‘990, the Applicant submitted a color photo of Figure 21, which was requested by the Examiner.  A grayscale copy is provided in this action.  In the grayscale copy, it is clear that the cells on the fugal scaffolds cleared with divalent cations (e.g. Mg, Ca, and Cu) have denser cell growth on the claimed scaffold than the monovalent cations (eg. PBS, KCl, Na2CO3, KH2PO4 etc).  This improved cell growth appears to be an unexpected result, which is sufficient to remove the closest prior art by   Modulevky (IDS 4/14/20 NPL#1 and 2)  and Suzuki (IDS 5/25/21 NPL #4).

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THANE UNDERDAHL/Primary Examiner, Art Unit 1699